DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 22 of copending Application No. 16/297,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the pending application and co-pending application recite in combination the same structural elements and are not distinct from one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Park (US 2012/0031136 A1).
Regarding Claim 1: Shapiro teaches a refrigerator (10), comprising: 
a cabinet (12 and 16); 
a freezer compartment (16) disposed in the cabinet (Column 2, lines 18-23); 
a fresh food compartment (12);
an icemaker (20);
a first storage bin (24) disposed below the icemaker (20) and configured to receive ice produced by the icemaker (20); 
a reversible ice mover (26) and within the first storage bin (24) and operable to move ice in first and second directions within the first storage bin (24); 
an ice dispenser (32) configured to dispense ice disposed in the first storage bin (24), the ice dispenser (32) configured to receive ice moved in the first direction by the reversible ice mover (via 26 into 36 see Figure 3); 
and a second storage bin (34) disposed below the first storage bin (24) and configured to receive ice disposed in the first storage bin (24) and moved in the second direction by the reversible ice mover (26, Column 3, lines 40-65). 
Shapiro fails to teach the fresh food compartment disposed in the cabinet above the freezer compartment and having a top wall, a bottom wall, and first and second side walls, the bottom wall separating the fresh food compartment from the freezer compartment; an icemaking console extending upwardly from the bottom wall of the fresh food compartment only a portion of a height of the fresh food compartment and spaced apart from each of the top wall, the first side wall, and the second side wall, the icemaking console including one or more walls that insulate an interior compartment of the icemaking console from the fresh food compartment; the icemaker disposed within the icemaking console; the first storage bin in the icemaking console; the reversible ice mover in the icemaking console the second storage bin disposed below the first storage bin and in the icemaking console.
Park teaches a fresh food compartment (30) disposed in a cabinet above a freezer compartment (20 and 720) and having a top wall, a bottom wall, and first and second side walls, the bottom wall separating the fresh food compartment from the freezer compartment (see Figures 8 and 12-13); an icemaking console (730) extending upwardly from the bottom wall of the fresh food compartment only a portion of a height of the fresh food compartment and spaced apart from each of the top wall, the first side wall, and the second side wall, the icemaking console including one or more walls that insulate an interior compartment (insulation in panels of cabinet) of the icemaking console from the fresh food compartment (30); an icemaker (450) disposed within the icemaking console (730); a first storage bin (area in 452) in the icemaking console (730); an ice mover (458) in the icemaking console (730) a second storage bin (454) disposed below the first storage bin (area in 452) and in the icemaking console (730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fresh food compartment disposed in the cabinet above the freezer compartment and having a top wall, a bottom wall, and first and second side walls, the bottom wall separating the fresh food compartment from the freezer compartment; an icemaking console extending upwardly from the bottom wall of the fresh food compartment only a portion of a height of the fresh food compartment and spaced apart from each of the top wall, the first side wall, and the second side wall, the icemaking console including one or more walls that insulate an interior compartment of the icemaking console from the fresh food compartment; the icemaker disposed within the icemaking console; the first storage bin in the icemaking console; the reversible ice mover in the icemaking console the second storage bin disposed below the first storage bin and in the icemaking console to the structure of Shapiro as taught by Park in order to advantageously provide a different refrigerator configuration (see Park, paragraph [0072], lines 1-3). 

Regarding Claim 2: Shapiro further teaches wherein the reversible ice mover (26) comprises an auger (see Figure 4) or a conveyor. 

Regarding Claim 3: Shapiro further teaches wherein the first storage bin (24) includes an aperture (at 30) disposed proximate an opposite end of the first storage bin (24) from the ice dispenser (32) such that ice moved in the second direction by the reversible ice mover (26) falls into the second storage bin (34) through the aperture (see Figure 4). 

Regarding Claim 4: Shapiro further teaches wherein the aperture (at 30) is disposed in a bottom wall (see Figure 4), a side wall, or an end wall of the first storage bin (24). 

Regarding Claim 5: Shapiro further teaches wherein the icemaker (20) extends generally from front to back within the cabinet (10, see Figures 1 and 3), wherein the ice dispenser (32, 36, and 38) is disposed on a front of the refrigerator (see Figure 3), wherein the reversible ice mover moves ice in a generally forward direction (first turn direction, however both clockwise and counter clockwise face the rear and forward in the complete rotation) when moving ice to the ice dispenser (via chute 36), and wherein the reversible ice mover moves ice in a generally rearward direction (opposite turn direction, however both clockwise and counter clockwise face the rear and forward in the complete rotation) when moving ice to the second storage bin (34). 

Regarding Claim 6: Shapiro further teaches wherein the first and second storage bins are removable (see Column 6, lines 1-5). 

Regarding Claim 9: Shapiro further teaches wherein the first and second storage bins are slidably removable (see Column 6, lines 1-5). 

Regarding Claim 11: Shapiro modified supra fails to teach wherein the ice dispenser is disposed on a front surface of the icemaking console. 
Park teaches wherein an ice dispenser (736) is disposed on a front surface of the icemaking console (console 730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice dispenser is disposed on a front surface of the icemaking console to the structure of Shapiro modified supra as taught by Park in order to advantageously provide the user control of the ice being dispensed and the amount of ice made by the ice maker via a console controller (see Park, paragraph [0189], lines 1-3).   

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Park (US 2012/0031136 A1) as applied to claim 6 above, and further in view of Sowa et al. (US 2008/0264089 A1), hereafter referred to as “Sowa.”
Regarding Claim 7: Shapiro modified supra fails to teach wherein the second storage bin includes an ice bucket disposed within the second storage bin and removable therefrom. 
Sowa teaches wherein a storage bin (16) includes an ice bucket (20) disposed within the storage bin (16) and removable therefrom (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second storage bin includes an ice bucket disposed within the second storage bin and removable therefrom to the structure of Shapiro modified supra as taught by Sowa in order to advantageously provide hand grips to assist the user in more efficient ice removal (see Sowa, paragraph [0023], lines 15-22). 
 
Regarding Claim 8: Shapiro modified supra fails to teach wherein the ice bucket includes at least one handle. 
Sowa teach wherein an ice bucket includes at least one handle (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice bucket includes at least one handle to the structure of Shapiro modified supra as taught by Sowa in order to advantageously provide hand grips to assist the user in more efficient ice removal (see Sowa, paragraph [0023], lines 15-22). 

Claims 10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Park (US 2012/0031136 A1) as applied to claims 9 and 11 above, and further in view of Lim et al. (US 2010/0077789 A1), hereafter referred to as “Lim.” 
Regarding Claim 10: Shapiro modified supra fails to teach further comprising at least one stop configured to restrict removal of the first storage bin beyond a stop position, and wherein the first storage bin is configured to provide access to the icemaker and the reversible ice mover to clear an obstruction. 
Lim teaches at least one stop configured to restrict removal of a first storage bin (100) beyond a stop position (paragraph [0017], lines 1-11), and wherein the first storage bin (100) is configured to provide access to an icemaker (20) and the reversible ice mover (115) to clear an obstruction (functional limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one stop configured to restrict removal of the first storage bin beyond a stop position, and wherein the first storage bin is configured to provide access to the icemaker and the reversible ice mover to clear an obstruction to the structure of Shapiro modified supra as taught by Lim in order to advantageously prevent the deterioration of components (see Lim, abstract, lines 1-13). 
Regarding Claim 12: Shapiro modified supra fails to teach wherein a first portion of the ice dispenser is disposed on a front surface of the first storage bin and a second portion of the ice dispenser is disposed on a front surface of the second storage bin. 
Lim teaches wherein a first portion of an ice dispenser (console of 17) is disposed on a front surface of a first storage bin (upper half of 100 with divider wall 111) and a second portion of the ice dispenser (lower part of console with 17) is disposed on a front surface of a second storage bin (lower half of 100 under 111 that exits ice into 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a first portion of the ice dispenser is disposed on a front surface of the first storage bin and a second portion of the ice dispenser is disposed on a front surface of the second storage bin to the structure of Shapiro modified supra as taught by Lim in order to advantageously provide a passage of ice from the interior of the freezer to the user (see Lim, paragraph [0035], lines 1-7). 

Regarding Claim 13: Shapiro modified supra fails to teach further comprising a dispenser control disposed on the front surface of the second storage bin. 
Lim teaches a dispenser control (paddle in 17) disposed on the front surface of a second storage bin (lower half of 100 under 111 that exits ice into 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser control disposed on the front surface of the second storage bin to the structure of Shapiro modified supra as taught by Lim in order to advantageously provide a passage of ice from the interior of the freezer to the user (see Lim, paragraph [0035], lines 1-7). 

Regarding Claim 17: Shapiro modified supra further teaches wherein the second portion (lower part of console with 730 of Park) of the ice dispenser (area of 32 of Shapiro) comprises a dispenser recess portion (platform in 32 of Shapiro) configured to receive a container to which ice may be dispensed (see Figure 1 of Shapiro). 
Shapiro modified supra fails to teach wherein the dispenser recess portion is removably mounted within the cabinet for removal from the cabinet when the one or more doors are closed. 
Park teaches wherein a dispenser recess portion (platform of 730) is removably mounted (see Figure ) within a cabinet (100) for removal from the cabinet (100, see Figure 12) when the one or more doors are closed (22,32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the dispenser recess portion is removably mounted within the cabinet for removal from the cabinet when the one or more doors are closed to the structure of Shapiro modified supra as taught by Park in order to advantageously provide easy access of dispenser (see paragraph [0190], lines 1-2 of Park). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Park (US 2012/0031136 A1) and Lim et al. (US 2010/0077789 A1), hereafter referred to as “Lim,” as applied to claim 13 above, and further in view of Prada (4,285,212). 

Regarding Claim 14: Shapiro modified supra fails to teach further comprising a dispenser shut off circuit configured to deactivate the ice dispenser in response to movement of the second storage bin away from an operating position. 
Prada a dispenser shut off circuit (via 74 and 76) configured to deactivate an ice dispenser (6) in response to movement of a second storage bin (30) away from an operating position (Column 4, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser shut off circuit configured to deactivate the ice dispenser in response to movement of the second storage bin away from an operating position to the structure of Shapiro modified supra as taught by Prada in order to advantageously prevent dispensing ice without the container to collect it (see Prada, Column 4, lines 1-10).   

Regarding Claim 15: Shapiro modified supra fails to teach further comprising a user control that activates the ice dispenser, wherein the dispenser shut off circuit includes at least one switch that disconnects the user control from the controller when the second storage bin is moved away from the operating position. 
Prada teaches a user control (18) that activates an ice dispenser (6), wherein a dispenser shut off circuit (via 74 and 76) includes at least one switch (74 and 76) that disconnects the user control (18) from a controller (80) when a second storage bin (30) is moved away from the operating position (Column 4, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a user control that activates the ice dispenser, wherein the dispenser shut off circuit includes at least one switch that disconnects the user control from the controller when the second storage bin is moved away from the operating position to the structure of Shapiro modified supra as taught by Prada in order to advantageously prevent dispensing ice without the container to collect it (see Prada, Column 4, lines 1-10). 

Regarding Claim 16: Shapiro modified supra further teaches wherein the switch (74 of Prada) is a contact switch or a magnetic switch (74 and 76 of Prada, Column 4, lines 1-6). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Park (US 2012/0031136 A1) as applied to claim 1 above, and further in view of Kohl et al. (4,055,280), hereafter referred to as “Kohl.” 

Regarding Claim 18: Shapiro modified supra fails to teach further comprising a controller coupled to the reversible ice mover and a level sensor configured to sense a level of ice within the first storage bin, wherein the icemaker is positioned to drop ice into an intermediate area of the first storage bin, and wherein the controller is configured to: upon detecting a not full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice dropped into the intermediate area of the first storage bin in the first direction toward the ice dispenser; and upon detecting a full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice in the first storage bin in the second direction and into the second storage bin. 
Kohl teaches a controller (Figure 5, Column 2, lines 45-50) coupled to a reversible ice mover (18) and a level sensor (Column 2, lines 45-50) configured to sense a level of ice within a first storage bin (bin B), wherein an icemaker (12) is positioned to drop ice into an intermediate area of the first storage bin (bin B), and wherein the controller (Column 2, lines 45-50) is configured to: upon detecting a not full condition in the first storage bin (Column 5, lines 21-40) with the level sensor, operate the reversible ice mover to move ice dropped into the intermediate area of the first storage bin (bin B) in the first direction toward an ice dispenser (filling bin B); and upon detecting a full condition (Column 6, lines 1-6) in the first storage bin (bin B) with the level sensor (Column 2, lines 45-50), operate the reversible ice mover to move ice in the first storage bin (bin B) in the second direction and into a second storage bin (bin A, Column 6, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a controller coupled to the reversible ice mover and a level sensor configured to sense a level of ice within the first storage bin, wherein the icemaker is positioned to drop ice into an intermediate area of the first storage bin, and wherein the controller is configured to: upon detecting a not full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice dropped into the intermediate area of the first storage bin in the first direction toward the ice dispenser; and upon detecting a full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice in the first storage bin in the second direction and into the second storage bin. to the structure of Shapiro modified supra as taught by Kohl in order to advantageously provide a control system divert ice to storage bins low on ice (see Kohl, Column 2, lines 31-39). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 6,442,954 B1), hereafter referred to as “Shapiro,” in view of Kohl et al. (4,055,280), hereafter referred to as “Kohl.” 

Regarding Claim 19: Shapiro teaches a refrigerator (10), comprising: 
a cabinet (12 and 16); 
an icemaker (20) disposed within the cabinet (16); 
a first storage bin (24) disposed below the icemaker (20) and configured to receive ice produced by the icemaker (see Figure 3); 
a reversible ice mover (26) disposed within the first storage bin (24) and operable to move ice in first and second directions within the first storage bin (Column 3, lines 40-65); 
an ice dispenser (32) configured to dispense ice disposed in the first storage bin (via 36), the ice dispenser (32) configured to receive ice moved in the first direction by the reversible ice mover (see Figure 3); 
a second storage bin (34) disposed below the first storage bin (24) and configured to receive ice disposed in the first storage bin (24, via 38) and moved in the second direction by the reversible ice mover (see Figure 3); 
Shapiro fails to teach a level sensor configured to sense a level of ice within the first storage bin, wherein the icemaker is positioned to drop ice into an intermediate area of the first storage bin; and a controller coupled to the reversible ice mover and, wherein the controller is configured to, upon detecting a not full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice dropped into the intermediate area of the first storage bin in the first direction toward the ice dispenser, and upon detecting a full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice in the first storage bin in the second direction and into the second storage bin. 
Kohl teaches a level sensor (Column 2, lines 45-50) configured to sense a level of ice within a first storage bin (bin B), wherein an icemaker (12) is positioned to drop ice into an intermediate area of the first storage bin (bin B); and a controller (Figure 5, Column 2, lines 45-50) coupled to a reversible ice mover (18) and, wherein the controller (Figure 5, Column 2, lines 45-50) is configured to, upon detecting a not full condition in the first storage bin (bin B) with the level sensor (Column 2, lines 45-50), operate the reversible ice mover (18) to move ice dropped into the intermediate area of the first storage bin (bin B) in the first direction toward an ice dispenser (filling bin B), and upon detecting a full condition in the first storage bin (bin B) with the level sensor (Column 6, lines 1-6), operate the reversible ice mover (18) to move ice in the first storage bin (bin B) in the second direction and into the second storage bin (bin A, Column 6, lines 1-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a level sensor configured to sense a level of ice within the first storage bin, wherein the icemaker is positioned to drop ice into an intermediate area of the first storage bin; and a controller coupled to the reversible ice mover and, wherein the controller is configured to, upon detecting a not full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice dropped into the intermediate area of the first storage bin in the first direction toward the ice dispenser, and upon detecting a full condition in the first storage bin with the level sensor, operate the reversible ice mover to move ice in the first storage bin in the second direction and into the second storage bin to the structure of Shapiro as taught by Kohl in order to advantageously provide a control system divert ice to storage bins low on ice (see Kohl, Column 2, lines 31-39).

Regarding Claim 20: Shapiro modified supra fails to teach further comprising a second level sensor configured to sense a level of ice within the second storage bin, wherein the controller is further configured to inhibit a release of ice by the icemaker upon detecting a full condition in the first and second storage bins with the first and second level sensors.
Kohl teaches a second level sensor (Column 2, lines 45-50) configured to sense a level of ice within a second storage bin (bin A), wherein the controller (Figure 5, Column 2, lines 45-50) is further configured to inhibit a release of ice by the icemaker (12) upon detecting a full condition (Column 4, lines 57-61) in the first and second storage bins (bins A and B) with the first and second level sensors (Column 2, lines 45-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second level sensor configured to sense a level of ice within the second storage bin, wherein the controller is further configured to inhibit a release of ice by the icemaker upon detecting a full condition in the first and second storage bins with the first and second level sensors to the structure of Shapiro modified supra as taught by Kohl in order to advantageously provide a control system divert ice to storage bins low on ice (see Kohl, Column 2, lines 31-39).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchser (4,084,725).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763